Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21905 Page 1 of 84
 000137




                                         EXHIBIT 2

                                                                                      000137
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20    PageID.21906 Page 2 of 84
 000138


                                                                                     Page 1
  1                       UNITED STATES DISTRICT COURT
  2                      EASTERN DISTRICT OF WASHINGTON
  3
  4        CITY OF SPOKANE, a         )
           municipal corporation,     )
  5        located in the County of   )
           Spokane, State of          )
  6        Washington,                ) No.: 2:15-cv-00201-0
                                      )
  7                  Plaintiff,       )
                                      )
  8         vs.                       )
                                      )
  9        MONSANTO COMPANY,          )
           SOLUTIA, INC., and         )
 10        PHARMACIA CORPORATION      )
           and DOES 1 through 100,    )
 11                                   )
                     Defendants.      )
 12       ____________________________ )
 13
 14
                         30(B)(6) VIDEOTAPED DEPOSITION
 15                                     OF
                                   MARCIA DAVIS
 16
                                         VOLUME I
 17
                 Taken at the instance of the Defendants
 18
 19
 20
 21
                                                  September 10, 2019
 22
                                                  9:09 a.m.
 23
                                                  510 West Riverside Avenue
 24
                                                  Spokane, Washington
 25       Job No. 167395

                             TSG Reporting - Worldwide   877-702-9580

                                                                                         000138
Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21907 Page 3 of 84
 000139


                                                                                Page 245
   1                          Marcia Davis
   2                   UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
   3      _____________________________________________________
   4      CITY OF SPOKANE, a          )
          municipal corporation,      )
   5      located in the County of    )
          Spokane, State of           )
   6      Washington,                 )
                                      )
   7                     Plaintiff,   )
                                      )
   8       vs.                        ) Case No.
                                      ) 15-cv-00201-SMJ
   9       MONSANTO COMPANY,          )
           SOLUTIA INC., and          )
 10        PHARMACIA CORPORATION,     )
           and DOES I through 100,    )
 11                                   )
                 Defendants.          )
 12       ______________________________________________________
 13
 14
            VIDEOTAPED DEPOSITION OF MARCIA DAVIS, VOLUME II
 15
                                   11:01 a.m.
 16
                               September 11, 2019
 17
                               Spokane, Washington
 18
 19
 20
 21
 22       Job No: 167396
 23
 24
 25       Reported by: Anna M. Stewart, CCR


                  TSG Reporting - Worldwide - 877-702-9580
                                                                                      000139
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21908 Page 4 of 84
 000140


                                                                                     Page 26
  1                                      MARCIA DAVIS
  2            Q.        Under what circumstances does interior
  3       fireproofing have an impact on stormwater?
  4            A.        Is there a floor drain that's connected to
  5       our stormwater system?             Is there a way that it could
  6       get into our stormwater system?                      That would be -- if
  7       it had some way that it could get into our stormwater
  8       system, it would have an impact.
  9            Q.        How about interior electrical work?                      How
 10       would that conceivably be related to stormwater
 11       management?
 12            A.        I don't know of a way that that would be
 13       connected to stormwater management.
 14            Q.        So in any event, you would agree with me
 15       that as a general proposition that it wouldn't be
 16       appropriate for the city to claim as damages for
 17       stormwater management items that do not impact
 18       stormwater?
 19                          MR. LAND:           Objection.              Vague.
 20       Incomplete.      Hypothetical.            Misleading.
 21                          THE WITNESS:                Well, I'm not sure what
 22       the -- that's kind of the legal team's view of what
 23       makes sense for us to claim for damages.
 24            Q.        (BY MR. GOUTMAN:)               I'm asking you as a
 25       representative of the city whether you believe it

                             TSG Reporting - Worldwide    877-702-9580

                                                                                          000140
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20    PageID.21909 Page 5 of 84
 000141


                                                                                    Page 32
  1                                      MARCIA DAVIS
  2       itself, does not decide whether it will get a grant.
  3       That decision is made by others.                     Correct?
  4            A.        That's correct.
  5            Q.        Others whom you don't, this meaning the
  6       city, doesn't control.            Correct?
  7            A.        That's correct.
  8            Q.        And with respect to those future projects,
  9       if in fact you do receive a grant -- let's back up.
 10                      If you do apply for a grant, you don't know
 11       the extent to which that grant will cover all your
 12       costs.    Right?
 13            A.        That's correct.
 14            Q.        It may cover a hundred percent; it may
 15       cover fifty percent.           You just don't know.
 16            A.        The grants have a match requirement, and so
 17       generally we know the city is going to be required to
 18       cover the match amount.             But the total project costs
 19       and what's reimbursable by the grant, we don't always
 20       know that before the project starts of what really
 21       will be eligible.        So you're right.                 From the
 22       beginning of the project, we're not sure how much --
 23       if it'll cover a hundred percent of the eligible costs
 24       or not.
 25            Q.        So for those projects for which, which will

                             TSG Reporting - Worldwide   877-702-9580

                                                                                         000141
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21910 Page 6 of 84
 000142


                                                                                     Page 33
  1                                      MARCIA DAVIS
  2       be constructed only if you receive a grant, it would
  3       be speculation right now to say how much those grants
  4       will be.   Correct?        And whether those grants will even
  5       be made.   Correct?
  6                          MR. LAND:          Objection.               Compound.
  7                          THE WITNESS:                Speculation is in the
  8       fact that I'm not really sure I would call it
  9       speculation.      It's part of our planning and it is
 10       what we think will happen.                If that's speculation,
 11       then that's the way we program our projects is we
 12       think we can get that money, and we think it would be
 13       available.      A lot of times we delay projects until we
 14       do get the money.
 15            Q.        (BY MR. GOUTMAN:)               Have you ever done a --
 16       not done a project, a planned project, because you had
 17       not yet received funding?
 18            A.        I need to think just a moment on that.
 19                                                       (Pause in proceedings.)
 20            A.        I am not aware of a project that we did not
 21       do because we didn't get the money.                        I know there are
 22       projects we have delayed because we did not get the
 23       money at the timing we expected.
 24            Q.        And we'll get to these specific projects,
 25       future projects.       Um, you're aware, and I think I've

                             TSG Reporting - Worldwide    877-702-9580

                                                                                          000142
Case 2:15-cv-00201-SMJ   ECF No. 421-2        filed 01/28/20    PageID.21911 Page 7 of 84
 000143


                                                                                          Page 36
  1                                         MARCIA DAVIS
  2       River?      Do you have a date?
  3              A.      I don't have a specific date.                        I know
  4       generally it was around 2000 -- well, I don't know the
  5       specific date.         I know that the waters of the 303(b)
  6       listing that PCBs came up at some point.
  7              Q.      Okay.      Well, answer my question.
  8              A.      No.     I don't know specifically.
  9              Q.      And, once again, we covered this with
 10       Mr. Hendron, so I'm not going to burden the record.
 11                      Why don't we mark this as Exhibit 4.
 12                      (Deposition Exhibit Number 4 was marked for
 13                                                                        identification.)
 14              Q.      This is -- we went over this article with
 15       Mr. Hendron, but it's an article by a -- used to be, a
 16       former professor at Eastern Washington University,
 17       Raymond Soltero.          Do you know him or know of him?
 18              A.      No.     I'm not aware -- no.                      I don't know
 19       him.
 20              Q.      In any event, if you flip to page 39,
 21       bottom, it talks about sampling PCBs in the Spokane
 22       River on October 22, 1989.                   Do you see that?
 23              A.      Yes.
 24              Q.      And other pesticides and so forth?
 25              A.      Yes.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000143
Case 2:15-cv-00201-SMJ   ECF No. 421-2        filed 01/28/20      PageID.21912 Page 8 of 84
 000144


                                                                                          Page 37
  1                                         MARCIA DAVIS
  2              Q.      And it goes on to say it "showed no
  3       detection of volatiles, non-volatiles,
  4       polychlorobiphenyls or pesticides at either site."                                  Do
  5       you see that?
  6              A.      Yes.
  7              Q.      So are you aware of any PCB testing that
  8       preceded this chronologically, that is 1989.
  9                          MR. LAND:             Objection.               Beyond the
 10       scope of this deposition.
 11                          THE WITNESS:                   No.    I'm not aware of
 12       any.
 13              Q.      (BY MR. GOUTMAN:)                   Okay.      So to be clear,
 14       based upon what you've just told us, the CSO storage
 15       tanks and the stormwater basins were planned before
 16       any PCBs were detected in the Spokane River.                              Is that
 17       correct?
 18                          MR. LAND:             Objection.               Compound.
 19                          THE WITNESS:                   The combined sewer
 20       basins were really the only planning the city did
 21       before they started -- for the CSO program.                              Once
 22       they became separated out they became MS4 bay basins.
 23                      And there was --
 24              Q.      (BY MR. GOUTMAN:) Perhaps you don't
 25       understand my question.                I don't want to interrupt

                                TSG Reporting - Worldwide    877-702-9580

                                                                                               000144
Case 2:15-cv-00201-SMJ   ECF No. 421-2        filed 01/28/20     PageID.21913 Page 9 of 84
 000145


                                                                                         Page 38
  1                                         MARCIA DAVIS
  2       you.
  3              A.      Okay.
  4              Q.      What I'm saying is planning for the
  5       construction of these CSO tanks --
  6              A.      Yes.
  7              Q.      -- which we've already established in
  8       1972 --
  9              A.      Okay.
 10              Q.      -- and the construction of MS4 basins,
 11       which we've established at 1980 or earlier --
 12              A.      Okay.
 13              Q.      -- that occurred before PCBs were detected
 14       in the Spokane River.               Is that correct?
 15              A.      Yes.
 16              Q.      Okay.      Thank you.               Now, am I correct
 17       that -- am I correct that around 1987 it was ordered
 18       that with respect to the CSO outfalls, there would not
 19       be more than one discharge per outfall per year?
 20                          MR. LAND:             Objection.               Beyond the
 21       scope.
 22                          THE WITNESS:                   Yes, best of my
 23       knowledge, that's the correct date.
 24              Q.      (BY MR. GOUTMAN:)                   Okay.      And that rule or
 25       regulation related -- was not specific to any

                                TSG Reporting - Worldwide    877-702-9580

                                                                                             000145
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21914 Page 10 of 84
 000146


                                                                                           Page 39
   1                                       MARCIA DAVIS
   2      constituents of water, but rather related to simply
   3      the number of occurrences of a CSO event.                             Correct?
   4                         MR. LAND:            Objection.            Beyond the
   5      scope.
   6                         THE WITNESS:              Yes, as far as I know.
   7      Yes.
   8             Q.      (BY MR. GOUTMAN:)                  Okay.      And the reason
   9      I'm getting into this, just so you're clear, is that a
  10      number of these MS4 projects occur in CSO basins, so
  11      that's the relevance.
  12                         MR. LAND:            I see what you're saying.
  13             Q.      (BY MR. GOUTMAN:)                  Okay.      So am I correct,
  14      that even as of this year, the city is not in
  15      compliance with the CSO, one CSO event per outfall per
  16      year.    Is that correct?
  17             A.      Yes.     As far as I know.
  18             Q.      Okay.     And as a matter of fact -- we'll get
  19      those out.
  20                     Let me mark this as -- I'm marking this as
  21      Exhibit 5.
  22                     (Deposition Exhibit Number 5 was marked for
  23                                                                        identification.)
  24             Q.      We've marked as Exhibit 5 City of Spokane,
  25      Washington, CSO flow moderating project, dated

                                TSG Reporting - Worldwide    877-702-9580

                                                                                               000146
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21915 Page 11 of 84
 000147


                                                                                          Page 42
   1                                        MARCIA DAVIS
   2           Q.        Seven is the report for July just a couple
   3      months ago.      And that shows again, CSO 26 there were
   4      two overflow events on 7/16 and 7/23.                              Correct?
   5           A.        Yes.      Absolutely, as the report shows.
   6           Q.        And for a combined total of 612,517 gallons
   7      of untreated waste.             Correct?
   8           A.        That's the correct number from the July
   9      report.
  10           Q.        So you'd agree with me that with respect to
  11      the CSO basins, overflows remain a problem.                                Correct?
  12                         MR. LAND:             Objection.
  13           Q.        (BY MR. GOUTMAN:)                  As documented in the
  14      city's own documents?
  15                         MR. LAND:             Objection.               Vague.
  16      Hypothetical.      And beyond the scope of this
  17      deposition.
  18                         THE WITNESS:                   I agree that CSO basins
  19      are still overflowing.               CSO Basin 26 construction is
  20      not complete yet.
  21           Q.        (BY MR. GOUTMAN:)                  With respect to any
  22      aspect of the city's storm and wastewater system, is
  23      the city subject to any quantitative or numerical
  24      limit with respect to the discharge of PCBs into the
  25      the Spokane River?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                                000147
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21916 Page 12 of 84
 000148


                                                                                        Page 43
   1                                        MARCIA DAVIS
   2           A.        My understanding of the permit, of our
   3      discharge permit that the treatment plant, is that we
   4      don't have a numeric limit for the PCBs.                           But that
   5      it's our responsibility to be part of the Spokane
   6      toxic task force.           That's the narrative approach.
   7           Q.        Okay.      So the answer to my question, which
   8      was with respect to any aspect of the city's storm and
   9      wastewater system, is the city subject to any
  10      quantitative or numerical limit with respect to the
  11      discharge of PCBs into the Spokane River?                          Is your
  12      answer no?
  13           A.        No.     We have no quantitative limits.
  14           Q.        However there are TMDLs for other
  15      constituents.        Correct?
  16           A.        Yes.      There are TMDLs for other ones.                     Yes.
  17           Q.        And they include CBOD.                     Right?
  18           A.        I'm not sure.
  19           Q.        TSS?
  20           A.        For stormwater we have TSS.
  21           Q.        Yeah.      Fecal coliform?
  22           A.        I would assume that there are, but I'm not
  23      sure.
  24           Q.        Phosphorus?
  25           A.        Phosphorus I know we have a TMDL for.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000148
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21917 Page 13 of 84
 000149


                                                                                        Page 58
   1                                        MARCIA DAVIS
   2                         MR. LAND:             Same objections.
   3           Q.        (BY MR. GOUTMAN:)                  Within that overflow
   4      basin.
   5           A.        It could.          It depends.
   6           Q.        Now, regarding stormwater management, there
   7      are numerous constituents that one tries to prevent
   8      entering a water body such as the Spokane River by
   9      using best management practice, stormwater management.
  10      Correct?
  11           A.        Yes.
  12           Q.        And they would include total suspended
  13      solids.    Is that correct?
  14           A.        Yes.
  15           Q.        From construction sites, erosion from yards
  16      and slopes.
  17           A.        Yes.
  18           Q.        It would include biochemical oxygen demand
  19      otherwise known as BOD.                Correct?
  20           A.        Yes.      I think so.
  21           Q.        Commonly caused by degradable organic
  22      material such as animal waste, compost, mulch, and
  23      plant debris.      Correct?
  24           A.        Yes.
  25           Q.        Some of the constituents that one would

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000149
Case 2:15-cv-00201-SMJ    ECF No. 421-2     filed 01/28/20      PageID.21918 Page 14 of 84
 000150


                                                                                        Page 59
   1                                       MARCIA DAVIS
   2      like to remove with an MS4 system includes metals such
   3      as zinc, copper, lead, cadmium, chromium, and arsenic.
   4      Correct?
   5           A.         It could -- it could be.                     Yes.
   6           Q.         And these can be from auto shops, from wear
   7      and tear on brake pads.               Correct?
   8                          MR. LAND:           Objection.               Calls for
   9      speculation.
  10           Q.         (BY MR. GOUTMAN:)                 Well, do you know?         I
  11      mean, you're an engineer who designs stormwater
  12      systems.       Correct?
  13           A.         Yes, I am.
  14           Q.         You know what's in the stormwater.                        Right?
  15           A.         I know generally what's in the stormwater.
  16           Q.         Do you know that metals from wear and tear
  17      of brake pads would be a constituent of concern for an
  18      MS4 system?
  19                          MR. LAND:           Objection.               Calls for
  20      speculation.
  21                          MR. GOUTMAN:                 Let me finish the
  22      question before you object.                      Okay.
  23                          MR. LAND:           Are you done?
  24                          THE WITNESS:                 Yeah.
  25                          MR. GOUTMAN:                 Well, I can't tell.         You

                               TSG Reporting - Worldwide    877-702-9580

                                                                                             000150
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21919 Page 15 of 84
 000151


                                                                                         Page 60
   1                                        MARCIA DAVIS
   2      were talking over me.               I completed my sentence, but
   3      you were talking at the same time.                          So maybe I'll ask
   4      it again.
   5                     Which is, do you know whether wear and
   6      tear from brake pads, which might produce metals,
   7      would be constituents of concern for a stormwater
   8      management system?
   9           A.        It could be.             Yes, it could be.
  10           Q.        Would you agree that other constituents of
  11      concern would include oils, greases and other organic
  12      compounds?
  13           A.        Yes.      It could be.
  14           Q.        Such as fuel and oil drips and spills.
  15      Correct?
  16           A.        Yes.
  17           Q.        And oils and greases from asphalt and cold
  18      tar sealants.       Is that correct?
  19           A.        Yes, they could be.
  20           Q.        You are also concerned, with respect to
  21      stormwater management with such nutrients as
  22      phosphorus and ammonia.                 Correct?
  23                          MR. LAND:             Objection.             Vague as to
  24      concern.
  25                     Go ahead.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000151
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21920 Page 16 of 84
 000152


                                                                                         Page 61
   1                                       MARCIA DAVIS
   2                         THE WITNESS:              Yes, it could be
   3      nutrients.      It could be.
   4           Q.        (BY MR. GOUTMAN:)                  And this would be runoff
   5      from lawns and farms, fertilizers, lawn clippings,
   6      septic systems.         Correct?
   7           A.        Yes.     That could be a source.
   8           Q.        Other constituents of concern that MS4
   9      systems are designed to address include pathogenic
  10      organisms such bacteria, virus' and protozoa from
  11      animal waste?
  12           A.        Yes.     It could be.               It could be a concern.
  13           Q.        Now, with respect to Spokane and its
  14      stormwater system, it is operating under a basically
  15      Eastern Washington permit.                 Correct?
  16           A.        That's correct.
  17           Q.        And that permit contains TMDL with respect
  18      to certain substances or constituents.                            Correct?
  19           A.        Yes.
  20           Q.        And there is no TMDL for PCBs with respect
  21      to the Spokane stormwater system.                        Correct?
  22           A.        Yes.     It's not in the permit.
  23           Q.        And do you know what's in the permit?
  24                                                          (Pause in proceedings.)
  25           Q.        Do you know what's in the permit?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000152
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21921 Page 17 of 84
 000153


                                                                                        Page 62
   1                                        MARCIA DAVIS
   2           A.        Yes.      I have reviewed the permit.
   3           Q.        What's in the permit?                    What constituents is
   4      or are, or is the City of Spokane obligated to address
   5      with respect to the management of their stormwater
   6      system under Washington law?
   7           A.        Under the Phase II permit of the Eastern
   8      Washington Phase II stormwater permit, in the appendix
   9      they have the TMDLs.
  10                     For the city it's the dissolved oxygen
  11      TMDL.
  12           Q.        And specifically it says dissolved oxygen
  13      total maximum daily load, the parameters are total
  14      phosphorus, ammonia and CBOD5.                      Correct?
  15           A.        That's what the permit says.                      Yes.
  16           Q.        And that's what the permit said for 2014
  17      and 2019.      Correct?
  18           A.        Yes.
  19           Q.        Permit doesn't say anything or doesn't pose
  20      any quantitative limitations on the discharge of PCBs
  21      into the Spokane River from the City of Spokane
  22      stormwater system.            Correct?
  23           A.        Yes.      There are no quantitative limits on
  24      the stormwater.
  25           Q.        Am I correct then that the City of Spokane,

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000153
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21922 Page 18 of 84
 000154


                                                                                          Page 63
   1                                        MARCIA DAVIS
   2      like every city, has to maintain its infrastructure:
   3      roads, pipes, water mains, things like that.                              Correct?
   4           A.        Yes.
   5           Q.        That requires maintenance, repair, and
   6      replacement.      Correct?
   7           A.        Yes.
   8           Q.        And it is now the city policy to
   9      incorporate into these capital projects, such as
  10      repaving of roads, stormwater management concepts.
  11      Correct?
  12           A.        Yes.      For integrative projects that --
  13      where it's feasible, we include stormwater.
  14           Q.        So each time a street construction project
  15      is designed, practices to reduce stormwater are
  16      prioritized.      Correct?
  17           A.        Yes.
  18           Q.        With respect to any of the design elements
  19      on any MS4 project for which damages are claimed in
  20      this case, are any of those designed elements made
  21      necessary solely and exclusively by the presence of
  22      PCBs in stormwater?
  23                         MR. LAND:             Objection.              Vague.   And
  24      incomplete hypothetical.
  25           Q.        (BY MR. GOUTMAN:)                  And if your answer is

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000154
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21923 Page 19 of 84
 000155


                                                                                         Page 64
   1                                        MARCIA DAVIS
   2      yes, I'm going to ask you exactly what project and
   3      what design element.
   4                     Want me to repeat the question?
   5           A.        Yes.      I would like you to repeat the
   6      question, please.
   7           Q.        Okay.      With respect to all the MS4 projects
   8      that are being claimed in this case, is there any
   9      particular design element that is made necessary
  10      solely and uniquely because of the presence of PCBs
  11      and that would not be necessary if PCBs were not
  12      present?
  13                         MR. LAND:             Objection.               Vague.
  14      Incomplete hypothetical.                 And misleading.
  15                     Go ahead.
  16                         THE WITNESS:                   I'm not sure what a --
  17      "design element," what you mean by that.
  18           Q.        (BY MR. GOUTMAN:)                  What are the design
  19      elements of an MS4?             How do you -- what is it -- how
  20      about aspects of a design?
  21                     Let's step back.
  22           A.        Okay.
  23           Q.        You're designing, say you're designing a
  24      swale, a grass swale, so what are the elements of that
  25      design?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000155
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21924 Page 20 of 84
 000156


                                                                                         Page 65
   1                                        MARCIA DAVIS
   2                     Would one be size?
   3           A.        Yes.      Size.       Depth.
   4           Q.        Depth.       What else?
   5           A.        Planting materials.                   Soil.
   6           Q.        Planting materials.                   Soil.
   7           A.        Piping systems, connections to it.
   8           Q.        Okay.      With respect to the elements that
   9      you just identified, can you identify any MS4 project
  10      for which damages are claimed in this case that would
  11      be unnecessary if PCBs weren't present, or was added
  12      simply to address PCBs and to the exclusion of other
  13      constituents?
  14                         MR. LAND:             Objection.               Vague.
  15      Incomplete hypothetical.                 And misleading.
  16                         THE WITNESS:                   There's no specific
  17      design aspects or elements that are added to or
  18      specifically for PCBs.
  19                     But these projects we're doing because of
  20      the PCBs, because we want to get them out of the
  21      river, there's no other constituents that we're
  22      trying to get out on those projects.
  23           Q.        (BY MR. GOUTMAN:)                  Well, that's just false,
  24      isn't it?
  25                         MR. LAND:             Objection.               Harassing.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000156
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20       PageID.21925 Page 21 of 84
 000157


                                                                                        Page 74
   1                                     MARCIA DAVIS
   2      possible constituents of concern in stormwater?
   3                         MR. LAND:          Objection.            Misleading.
   4      Asked and answered.
   5                         THE WITNESS:            Okay.         Yes.   Every
   6      element we design in those aspects are for PCBs
   7      because they remove PCBs as well as they do
   8      everything else.
   9           Q.        (BY MR. GOUTMAN:)                And that wasn't my
  10      question, and I think you know that.                        My question was
  11      are there any design elements of any of these MS4
  12      systems that are designed uniquely, "uniquely," you
  13      understand what that word means, uniquely to address
  14      PCBs?
  15                         MR. LAND:          Objection.            Asked and
  16      answered.      And misleading.
  17                                                       (Pause in proceedings.)
  18                         THE WITNESS:            Can I take a break?
  19           Q.        (BY MR. GOUTMAN:)                No.    There's a pending
  20      question.
  21                         MR. LAND:          You can answer the
  22      question, and then you can take a break.
  23                                                       (Pause in proceedings.)
  24                         THE WITNESS:            Okay.
  25                                                        (Pause in proceedings.)

                              TSG Reporting - Worldwide    877-702-9580

                                                                                             000157
Case 2:15-cv-00201-SMJ    ECF No. 421-2      filed 01/28/20      PageID.21926 Page 22 of 84
 000158


                                                                                         Page 75
   1                                        MARCIA DAVIS
   2                             THE WITNESS:                No.
   3             Q.      (BY MR. GOUTMAN:)                   Now --
   4                          MR. LAND:            Did you want to take a
   5      break?
   6                          THE WITNESS:                  Yeah.     I kind of need
   7      one.
   8                          THE VIDEOGRAPHER:                    Going off the
   9      record at 10:51 a.m.
  10                          THE VIDEOGRAPHER:                    Going back on the
  11      record at 10:59 a.m.
  12             Q.      (BY MR. GOUTMAN:)                   You had mentioned the
  13      Union Basin Stormwater Improvement Project as a
  14      project which in your mind was related solely to PCBs.
  15      Is that fair?
  16             A.      Yes.
  17                     (Deposition Exhibit Number 10 was marked for
  18                                                                        identification.)
  19             Q.      I'd like to show you a document prepared by
  20      the City of Spokane Integrated Capital Management
  21      Department for the Department of Ecology.                             It's called
  22      "Union Basin Stormwater Improvement Project,
  23      preliminary design report," dated August, 2015;
  24      revised September, 2015.                 Are you familiar with this
  25      document?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000158
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21927 Page 23 of 84
 000159


                                                                                        Page 82
   1                                        MARCIA DAVIS
   2           Q.        And under nonstructural alternatives they
   3      talk about -- let's see, nonstructural alternatives
   4      with the greatest potential are "impervious surface
   5      connections, regulations, and surface housekeeping.
   6      Impervious surface regulation consists of minimizing
   7      the direct connection of impervious surfaces to the
   8      collection system to provide greater opportunities for
   9      pollutant reduction through overland flow, surface
  10      storage, and percolation."                   Right?
  11           A.        That's what the document says.                      Yes.
  12           Q.        And that's essentially what's going on
  13      today in MS4 systems, things like surface storage and
  14      percolation.      Correct?
  15           A.        Yes.
  16           Q.        And these were methods that were recognized
  17      and developed beginning at least by 1976.                          Correct?
  18           A.        That's according to the document.
  19           Q.        And if you read, if you go to 265, if you
  20      can find that.
  21           A.        Okay.
  22           Q.        And it says under percolation,
  23      "percolation" --
  24           A.        Oh, here it is.               I found it.
  25           Q.        "Percolation can be regarded as both a

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000159
Case 2:15-cv-00201-SMJ    ECF No. 421-2     filed 01/28/20      PageID.21928 Page 24 of 84
 000160


                                                                                          Page 87
   1                                       MARCIA DAVIS
   2           Q.        I think we had discussed -- we were talking
   3      about nonstructural alternatives, which included,
   4      among other things, percolation.
   5                     And in the next paragraph, it says "surface
   6      housekeeping, mainly street sweeping, is one of the
   7      most effective methods at reducing the URO" that's
   8      urban -- what's the URO?                Urban runoff pollution load.
   9      And that was recognized by the mid '70s.                             Correct?
  10                     Street sweeping.
  11           A.        It's recognized in this document.                         Yes.
  12           Q.        Well, it was recognized generally.
  13      Correct?       As the best management practice to reduce
  14      pollutant loads in stormwater systems.
  15                          MR. LAND:           Objection.               Calls for
  16      speculation.       Lack of foundation.
  17                          THE WITNESS:                 Uh, it depends.         Some
  18      systems it is and some it doesn't.                         Some it counts,
  19      and some it doesn't.
  20           Q.        (BY MR. GOUTMAN:)                  Well, for the City of
  21      Spokane it certainly counts.                      Right?         That's a
  22      significant element of your efforts to reduce
  23      pollutant loading in the stormwater system.                             Correct?
  24      Street sweeping.
  25           A.        It is an element.                  Yes.     In the City of

                               TSG Reporting - Worldwide    877-702-9580

                                                                                             000160
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21929 Page 25 of 84
 000161


                                                                                      Page 88
   1                                     MARCIA DAVIS
   2      Spokane.
   3                  (Deposition Exhibit Number 13 was marked for
   4                                                                 identification.)
   5           Q.        We've marked as Exhibit 13 a document from
   6      Spokane County dated April, 1979, called "Spokane
   7      Aquifer Water Quality Management Plan."                        Is that
   8      correct?
   9           A.        That's correct.
  10           Q.        And in this document, if you -- it talks
  11      about runoff management, if you go to page 65.
  12                                                       (Pause in proceedings.)
  13           A.        Okay.    Page 65.
  14           Q.        And it talks about recommended actions for
  15      implementation and one of them, Number 4, is "sweeping
  16      for paved surfaces."
  17           A.        Okay.    Yes.
  18           Q.        Actions recommended for -- uh, to control
  19      pollutants in stormwater runoff.                    Correct?
  20           A.        Yes, it does.
  21           Q.        And then on the next page it talks about
  22      use of porous pavement.             Right?
  23           A.        Oh, yes.      Here it is.            I see that.
  24           Q.        Porous pavement is also known as pervious
  25      pavement.      Right?

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000161
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21930 Page 26 of 84
 000162


                                                                                        Page 89
   1                                        MARCIA DAVIS
   2           A.        Yes, that's correct.
   3           Q.        As opposed to impervious pavement.
   4           A.        That's correct.
   5           Q.        And that's incorporated in some of the
   6      projects that are part of the damages claimed in this
   7      case.   Correct?
   8           A.        Yes.
   9           Q.        And this was a best management practice
  10      recognized in the 1970s.                 Correct?
  11           A.        Yes, that's what this document says.                        Yes.
  12           Q.        And it says "problems," next one, "Problems
  13      associated with runoff" talks about education programs
  14      e.g. problems:         "Use of fertilizers, pesticides,
  15      herbicides, solvents and petroleum products."                            Is that
  16      what it says?
  17           A.        Yes.
  18           Q.        So, for example, porous pavement was being
  19      evaluated in the 1970s as a way to address those
  20      constituents.      Correct?
  21           A.        This says we should have a pilot project.
  22      It wasn't being evaluated.                   It was being suggested.
  23      It hadn't been used at that point.
  24           Q.        Right.       The pilot project would be to
  25      evaluate it.      Correct?

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000162
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21931 Page 27 of 84
 000163


                                                                                         Page 90
   1                                        MARCIA DAVIS
   2           A.        Yes.
   3           Q.        So my question was:                   In the 1970s, porous
   4      pavement was being evaluated to address problems
   5      associated with runoff such as fertilizers,
   6      pesticides, herbicides, solvents and petroleum
   7      products?
   8                         MR. LAND:             Objection.
   9      Mischaracterizing the document.
  10                         THE WITNESS:                   That is what this says.
  11      I don't have any knowledge of any of those studies.
  12           Q.        (BY MR. GOUTMAN:)                  I understand that, we'll
  13      get to that.
  14                     Do you have any reason to believe that the
  15      authors of this "Spokane Aquifer Water Quality
  16      Management Plan" made up or invented a pilot
  17      project -- or a suggestion that a pilot project be
  18      undertaken to evaluate porous pavement in parking
  19      lots?
  20                     My question is:               Doesn't this indicate,
  21      isn't a fair interpretation of this document that
  22      Spokane County was recommending an evaluation of the
  23      use of porous pavement to address fertilizers,
  24      pesticides, herbicides, solvents and petroleum
  25      products in stormwater runoff?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000163
Case 2:15-cv-00201-SMJ    ECF No. 421-2      filed 01/28/20     PageID.21932 Page 28 of 84
 000164


                                                                                          Page 91
   1                                        MARCIA DAVIS
   2           A.        Etcetera.          In -- yes.
   3                                                        (Pause in proceedings.)
   4           Q.        Okay.      So we have. . .
   5                     (Deposition Exhibit Number 14 was marked for
   6                                                                       identification.)
   7           Q.        And this is the document that your counsel
   8      turned over, I think on Friday or last week sometime.
   9      It's called -- it's been marked Exhibit 14.                              And it's
  10      called "Spokane Aquifer Best Management Practices
  11      Handbook."      Correct?
  12           A.        That's what the title says.                        Yes.
  13           Q.        Okay.      And according to the cover sheet
  14      it's from 1987 or 1988.                Correct?
  15           A.        Yes.      That's the handwritten one.                     Yes.
  16           Q.        Okay.      So the reason I'm showing you this
  17      is it's from '87 and '88 and they talk about
  18      various -- evaluation of various best management
  19      practices.      Correct?
  20           A.        Um --
  21           Q.        Well, let's turn to -- if I could just
  22      focus your attention on page 947.
  23           A.        47.
  24           Q.        Bates 947.           It says, in the large first
  25      paragraph --

                                TSG Reporting - Worldwide   877-702-9580

                                                                                              000164
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21933 Page 29 of 84
 000165


                                                                                        Page 92
   1                                        MARCIA DAVIS
   2           A.        The first paragraph.
   3           Q.        -- "Nearly all of the area of metropolitan
   4      Spokane County and most of the city is protected from
   5      flooding during storms by dry wells, shallow injection
   6      wells that discharge runoff below the land surface."
   7      And then it continues on with its evaluation of dry
   8      wells.    Correct?
   9           A.        Yes.
  10           Q.        And then if you skip down, bottom of the
  11      page, bottom paragraph, "The concept of the Grass
  12      Percolation Area grew out of this view."                          Is that
  13      correct?
  14           A.        That's what it says here.
  15           Q.        And it says "grass percolation area."                         Is
  16      that the same as sort of a grassy swale and so forth
  17      that are part of best management practices now?
  18           A.        That was the intent of this, I believe.
  19           Q.        Okay.      So these techniques were recognized,
  20      or at least evaluated in the 1980s?
  21           A.        Yes.
  22           Q.        And then it concludes on page 54,
  23      "Additional work has shown the grassed percolation
  24      area concept to be" -- I'm sorry, let me start again.
  25                     "Additional work has shown the grassed

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000165
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21934 Page 30 of 84
 000166


                                                                                         Page 98
   1                                        MARCIA DAVIS
   2           Q.        But it doesn't list PCBs?
   3           A.        That's correct.
   4           Q.        And the same can be said for Tables 8 and 9
   5      and 10 -- I'm sorry, not 10, 8 and 9 -- 8, 9 and 10,
   6      which is evaluating or quantifying contaminant runoff
   7      for various years.            Correct?
   8           A.        Uh-huh.
   9           Q.        Yes?
  10           A.        Yes.
  11           Q.        And by "same," I mean it lists various
  12      contaminants, but not PCBs.                       Correct?
  13           A.        Yes.
  14           Q.        So this grassy or other natural percolation
  15      was evaluated in the 1970s and '80s for the removal of
  16      contaminants other than PCBs.                       Correct?
  17           A.        That's correct.
  18                         MR. LAND:             Quick clarification.
  19      Exhibit 14 and 15, both exhibits were produced in
  20      October of 2018, not last week.
  21                         MR. GOUTMAN:                   Well, how come I got
  22      them last week?
  23                         MR. LAND:             That's a great question.
  24                         MR. GOUTMAN:                   Well, it seems like just
  25      yesterday.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000166
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21935 Page 31 of 84
 000167


                                                                                      Page 100
   1                                        MARCIA DAVIS
   2      treatment -- well, for the swales that's the
   3      treatment.      There also needs to be a conveyance, a way
   4      to get the runoff to the system.                        So, it could be
   5      pipes, it could be curb cuts; catch basins would be
   6      part of that potentially.
   7           Q.        Okay.
   8           A.        But it depends project by project what's
   9      included.
  10           Q.        So that -- would you call it "water routing
  11      methods"?
  12           A.        Yeah.      We call it "conveyance."
  13           Q.        Conveyance.           Okay.
  14           A.        Yes.
  15           Q.        Well, you're the engineer, so I'll call it
  16      conveyance?
  17           A.        Okay.
  18           Q.        These conveyance methods, is there anything
  19      specific about these conveyance systems designed just
  20      for PCBs, as opposed to just capturing water that
  21      might contain many things?
  22           A.        No.     They're just to capture water.
  23           Q.        Okay.      Are there any other elements of MS4
  24      systems that comprise the claims in this case that we
  25      haven't discussed?

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000167
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21936 Page 32 of 84
 000168


                                                                                    Page 101
   1                                      MARCIA DAVIS
   2           A.        I'd like a moment just to refresh myself.
   3           Q.        Take your time.
   4                                                      (Pause in proceedings.)
   5           A.        The dry wells.            The projects often have dry
   6      wells also.
   7           Q.        And dry wells certainly date back decades.
   8      Right?
   9           A.        Right.
  10           Q.        And there's nothing unique in the design of
  11      dry wells that is devoted solely to PCBs, as opposed
  12      to other constituents?
  13           A.        Correct.       That's the same drywell we use
  14      for everything.
  15           Q.        Okay.    Are there any other elements of MS4?
  16           A.        Not that I can think of, not anything that
  17      comes to mind.
  18           Q.        Fair enough.          So just to summarize before
  19      we go to the next subject, would it be fair to say,
  20      based upon the documents that we've reviewed just now,
  21      that the kinds of methods, the best management
  22      practices that are incorporated in the MS4 projects
  23      that comprise the claim in this case, had been
  24      recognized over the years and evaluated for their
  25      effectiveness in removal of all kinds of constituents?

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000168
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20       PageID.21937 Page 33 of 84
 000169


                                                                                         Page 102
   1                                         MARCIA DAVIS
   2           A.         Yes.
   3           Q.         And none of them, by design, are uniquely
   4      devoted to removing PCBs, as opposed to this long list
   5      of other constituents?
   6           A.         Yes.
   7                                                           (Pause in proceedings.)
   8           Q.         So we've got, I guess, about eight minutes.
   9                          MR. LAND:             Do you need a --
  10                          THE WITNESS:                   No.    I've got eight
  11      minutes or whatever.
  12           Q.         (BY MR. GOUTMAN:)                   We can get this stuff
  13      done here.
  14           A.         Just want to not be in the middle of a
  15      topic.
  16                          MR. LAND:             We'll stop at --
  17           Q.         (BY MR. GOUTMAN:)                   We'll stop whenever you
  18      want.    Okay?     Whenever you feel comfortable stopping.
  19                      We're 15?          16.
  20                     (Deposition Exhibit Number 16 was marked for
  21                                                                         identification.)
  22           Q.         So I've handed you a PowerPoint
  23      presentation by somebody by the name of Marcia Davis.
  24      Do you know her?
  25           A.         Yes.

                                 TSG Reporting - Worldwide    877-702-9580

                                                                                                000169
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21938 Page 34 of 84
 000170


                                                                                      Page 104
   1                                        MARCIA DAVIS
   2           A.        Yes.      There's a timeline that shows a --
   3      history of stormwater in the city.
   4           Q.        Yeah.      And on the left it has -- in the
   5      1800s, as I read that vertical orange arrow -- it
   6      says -- why don't you read what it says in that box?
   7           A.        We had "Direct Sewers:                     Raw sewage and
   8      stormwater to Spokane River without treatment."
   9           Q.        And then it says around, probably around
  10      1958, it says, what?
  11           A.        "Sewage to treatment plant.                       Wet weather
  12      overflows to Spokane River."
  13           Q.        And then you have in the 1980s, and we've
  14      discussed this, the separation of the MS4 basins.
  15      Correct?
  16           A.        Yes.      The separation.                "Stormwater
  17      separated."      Sole source aquifer was recognized, the
  18      documents we read for the sole source aquifer.                            And
  19      the sewage to the plant and reduce the CSOs.
  20           Q.        And that was one of main purposes of MS4,
  21      or creation of the MS4 districts, and that is to
  22      reduce the CSOs, which discharged raw sewage into the
  23      river.    Correct?
  24           A.        One of the main reasons also was to protect
  25      our sole source aquifer.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000170
Case 2:15-cv-00201-SMJ    ECF No. 421-2      filed 01/28/20      PageID.21939 Page 35 of 84
 000171


                                                                                       Page 107
   1                                        MARCIA DAVIS
   2                                                          (Pause in proceedings.)
   3                            MR. LAND:          We're about at a point
   4      where we'll need to break if this will take longer
   5      than a couple minutes.
   6                                                          (Pause in proceedings.)
   7                            MR. GOUTMAN:                This'll take a second.
   8                     (Deposition Exhibit Number 17 was marked for
   9                                                                        identification.)
  10           Q.         You've mentioned for the stormwater
  11      permit -- you refer to appendices.
  12           A.         Oh.
  13           Q.         So I've marked it as 17.
  14           A.         Okay.
  15           Q.         2 TMDL, for Eastern Washington Phase II.
  16      It's called "stormwater permit."
  17                            MR. LAND:          Can I get a copy?
  18                            MR. GOUTMAN:                Oh, I'm sorry.
  19           Q.         Did I hand you the highlighted one?
  20                      And am I correct that it's, the parameters
  21      are total phosphorus, ammonia and CBOD5?
  22                      It's on page 7 of 10.
  23           A.         It says we should monitor for phosphorus,
  24      ammonia, and CBOD and flow rates?
  25           Q.         And I understand.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000171
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21940 Page 36 of 84
 000172


                                                                                       Page 108
   1                                        MARCIA DAVIS
   2           A.        It's not giving us a discharge.
   3           Q.        I understand that.                   But what it says, it
   4      says, "Spokane River and Lake Spokane dissolved oxygen
   5      total maximum daily load."                   Correct?
   6           A.        Are we on the same page?                       On page 8?    Or 7?
   7           Q.        I'm on page 7.
   8           A.        Okay.
   9           Q.        It says "Spokane River and Lake Spokane
  10      dissolved oxygen total maximum daily load."
  11           A.        Okay.      I'm with you.
  12           Q.        And the parameters are total phosphorus,
  13      ammonia and CBOD5.            Correct?
  14           A.        Yes.
  15           Q.        And PCBs are not listed?
  16           A.        They are not in that list.
  17           Q.        Okay.      Let's break.
  18                         THE VIDEOGRAPHER:                     Going off the
  19      record at 11:46 a.m.
  20                         MR. GOUTMAN:                   I just want to formally
  21      request, I'll put it in writing, any documents that
  22      would reflect methodology or methodologies used by
  23      the city to allocate damages as between wastewater
  24      items and non-wastewater items, which the witness
  25      said "I don't know if there are documents that

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000172
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21941 Page 37 of 84
 000173


                                                                                            Page 114
   1                                       MARCIA DAVIS
   2           A.        Yes.     It's a couple of MS4 basins.                       Yes.
   3      It's a couple of MS4 basins.
   4           Q.        And I believe according to Appendix A of
   5      Exhibit 3, which is the damages disclosure, the city
   6      claims $3,385,397.93 in past costs.                          Is that correct?
   7                     For Sharp Avenue.
   8           A.        Sharp Avenue.            I would like to look at
   9      those.
  10                                                          (Pause in proceedings.)
  11           A.        Sharp Avenue?
  12           Q.        Yeah.
  13           A.        In Appendix A?
  14           Q.        Yeah.
  15           A.        It has -- this shows 1,47 --
  16                         MR. LAND:            I think you're a row off
  17      there.
  18                            THE WITNESS:                Am I?      These are little
  19      tiny rows.      Let me see if I can do that.                        Sharp
  20      Avenue.   Oh, it is 3.            I'm sorry.             3,385,394.93.
  21           Q.        (BY MR. GOUTMAN:)                  Okay.      And am I correct
  22      according to Appendix B, the city received a grant of
  23      1.26 million dollars for this project.                            That's
  24      Appendix B.
  25           A.        Appendix B.          Yes.          $1,026,000.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                                000173
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21942 Page 38 of 84
 000174


                                                                                       Page 115
   1                                         MARCIA DAVIS
   2           Q.         In Exhibit 3.
   3           A.         Yes.      $1,260,000.
   4           Q.         Okay.      Am I correct that what precipitated
   5      this project was that it -- an existing cast iron
   6      water main was from 1893 and is aged, was aged, to the
   7      the point where failure was, failure risk was
   8      significant.       Is that correct?
   9           A.         Yes.      The failure risk was if we did a
  10      construction project.
  11           Q.         Okay.      "Replacement was necessary to
  12      provide an adequate level of service and reliability."
  13      Is that correct?
  14           A.         Yes.
  15           Q.         And as part of that project, of course,
  16      there had to be -- the street had to be redone.
  17      Correct.
  18           A.         The water line was -- the replacement of
  19      the water line was because we were doing the street
  20      project.       The water line itself was not the reason we
  21      did the project.           The reason we did Sharp Avenue was
  22      to remove the stormwater from the Spokane River and to
  23      do the pilot for permeable pavement.
  24           Q.         Well, let's see what the city's documents
  25      say about that.

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000174
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20      PageID.21943 Page 39 of 84
 000175


                                                                                     Page 125
   1                                      MARCIA DAVIS
   2      you were testing for PCBs.
   3           A.        Okay.
   4           Q.        So -- but again, in both the document that
   5      has the very important QAPP where you're determining
   6      whether this thing works with regard to removal of
   7      constituents of concern, as well as this PowerPoint,
   8      where you were talking about the Sharp Avenue project,
   9      there is no mention of testing for PCBs or schematic
  10      representation of the product actually removing PCBs.
  11      Correct?
  12                         MR. LAND:           Objection.               Misleading and
  13      mischaracterization.            She said that she doesn't know
  14      if that QAPP was final.
  15                         MR. GOUTMAN:                 You don't have to --
  16      that's a speaking objection.                     I think you know better
  17      than that.
  18                         THE WITNESS:                 The PowerPoint slides
  19      that you showed me do not list those, but I don't
  20      know what -- in the presentation those could have
  21      been discussed.
  22           Q.        (BY MR. GOUTMAN:)                 I'm sorry.         Maybe my
  23      question wasn't clear.
  24                     You acknowledge that in the PowerPoint
  25      presentation that your department put on for the

                              TSG Reporting - Worldwide    877-702-9580

                                                                                            000175
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21944 Page 40 of 84
 000176


                                                                                        Page 126
   1                                        MARCIA DAVIS
   2      public, right?         This is for the public.
   3           A.        Right.
   4           Q.        For professional engineers and people
   5      involved --
   6           A.        Right.
   7           Q.        -- in stormwater management.                         Right?
   8                     A project that you say was a PCB project.
   9      In the PowerPoint presentation that your department
  10      put on where it illustrated the contaminants that
  11      could be removed with permeable pavement, PCBs are not
  12      illustrated.      Correct?
  13                         MR. LAND:             Objection.              Misleading and
  14      mischaracterization of that document.
  15           Q.        (BY MR. GOUTMAN:)                  Go ahead.         You can
  16      answer.
  17           A.        There's nothing shown in there.
  18           Q.        Is that the answer yes?
  19           A.        Yes.
  20           Q.        And with respect to the Quality Assurance
  21      Plan which showed testing to be performed to determine
  22      the effectiveness with which constituents of concern
  23      would be removed by using permeable pavement, it lists
  24      many constituents of concern, but not PCBs.                             Correct?
  25           A.        That's right.             This one you showed me does

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000176
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20      PageID.21945 Page 41 of 84
 000177


                                                                                     Page 127
   1                                      MARCIA DAVIS
   2      not include PCBs.
   3           Q.        Okay.    So North Monroe.                  Monroe, am I
   4      correct -- North Monroe according to Exhibit A of your
   5      answers to interrogatories, Exhibit 3, consists of a
   6      claim for $1,894,127.68 in past costs.                          Correct?
   7           A.        Sorry.
   8           Q.        No problem.         And then I'm gonna ask you to
   9      look at Appendix B too.
  10           A.        Okay.    We're talking about Monroe.                     Is that
  11      correct?
  12           Q.        North Monroe.
  13           A.        Okay.    And we have $1,894,127.68.
  14           Q.        Am I correct that according to Appendix B
  15      of Exhibit 3 you've received grants in the amount of
  16      $749,250 for that project?
  17                                                        (Pause in proceedings.)
  18                         MR. LAND:           Can you say what the name
  19      is under Appendix B?            It might help.
  20                         THE WITNESS:                 He said North Monroe,
  21      but I'm not seeing it.             I'm seeing Monroe Street,
  22      which is Washington Basin.
  23           Q.        (BY MR. GOUTMAN:)                 It's Lincoln-Monroe.
  24           A.        That's a different project than North
  25      Monroe.

                              TSG Reporting - Worldwide    877-702-9580

                                                                                            000177
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21946 Page 42 of 84
 000178


                                                                                      Page 131
   1                                        MARCIA DAVIS
   2                             THE WITNESS:               The project
   3      description.      Okay.
   4           Q.        (BY MR. GOUTMAN:)                  So North Monroe consists
   5      of North Monroe storm, Monroe Street, Lincoln Street,
   6      8th Avenue to Main Avenue Phase II.                          It's, like, these
   7      four projects.         Right?
   8           A.        Right.       These four projects.
   9           Q.        Okay.      With that in mind, going back to the
  10      grant.
  11           A.        Yes.      Now we can go back to the grant.
  12           Q.        Okay.
  13           A.        Now that we know the projects.                      Okay.
  14           Q.        There is a grant listed for Lincoln-Monroe
  15      stormwater.
  16           A.        Lincoln-Monroe.               Yes.       There is a grant
  17      listed for $749,250.
  18           Q.        Can we agree that that grant is related
  19      to --
  20           A.        One of these projects.
  21           Q.        -- to the North Monroe claim which consists
  22      of four separate projects?
  23           A.        Yes.
  24                         MR. LAND:             Please make sure to wait
  25      for him to ask a question before you answer.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000178
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21947 Page 43 of 84
 000179


                                                                                         Page 132
   1                                        MARCIA DAVIS
   2                          THE WITNESS:                  Got it.
   3           Q.        (BY MR. GOUTMAN:)                   As long as you're gonna
   4      say yes, you don't have to wait.
   5           A.        Okay.
   6           Q.        Now, this consists of roadway pavement
   7      replacement and bio-infiltration.                          Correct?
   8           A.        Yes.
   9           Q.        Okay.       And this bio-infiltration is a
  10      methodology that was described back in the '70s and
  11      '80s to address numerous constituents.                              Correct?
  12      Stormwater constituents.
  13                          MR. LAND:             Objection.              Vague.
  14                          THE WITNESS:                  These all use
  15      bio-infiltration, which I'm not sure what the
  16      documents -- how it describes it.                          I would think they
  17      are the same thing, but not knowing exactly the whole
  18      description, I would say this is bio-filtration.
  19                     We use bioretention for these projects
  20      which is a BMP, which, I think, is what was described
  21      in that document.
  22           Q.        And was described in the documents going
  23      back to the '70s and '80s that we reviewed earlier
  24      today.    Correct?
  25           A.        Right.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000179
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21948 Page 44 of 84
 000180


                                                                                      Page 133
   1                                        MARCIA DAVIS
   2           Q.        To remove numerous constituents.                       Correct?
   3           A.        Right.
   4           Q.        Now, uh -- and that's what was used in
   5      North Monroe.      Correct?
   6           A.        Yes.      These all used bio-retention.                    Yes.
   7           Q.        Okay.      Third, I'm gonna make our way
   8      through these.
   9           A.        Now where?
  10           Q.        I'm going to the next one.
  11           A.        Okay.
  12           Q.        River Runoff Reduction.                     So go to
  13      Appendix A --
  14           A.        Okay.
  15           Q.        -- because my first question is:                       The city
  16      is claiming $1,862,489.20.                   Correct?
  17           A.        Yes, that's correct.
  18           Q.        And that consists of installing dry wells
  19      on residential streets to reduce the amount of
  20      untreated stormwater being conveyed to the Spokane
  21      River. Correct?
  22           A.        Yes.      That's correct.
  23           Q.        And these are the same dry wells that were
  24      described in documents we reviewed -- at least one
  25      document we reviewed -- from the 1970s that dealt with

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000180
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20      PageID.21949 Page 45 of 84
 000181


                                                                                        Page 134
   1                                      MARCIA DAVIS
   2      removal of various constituents from stormwater.
   3      Correct?
   4             A.      Drywell -- well. . .
   5             Q.      Well, let me just rephrase it because I
   6      understand the problem you might have with how I
   7      phrased that question.
   8                     These dry wells -- the technology is not
   9      new.    It goes back decades and decades.                          Correct?
  10             A.      That's correct.
  11             Q.      And that technology is designed to keep
  12      stormwater from running off into a body of water.
  13      Right?      Just to essentially store it until it
  14      infiltrates into the ground.
  15                          MR. LAND:           Objection.              Compound.
  16                          THE WITNESS:                Dry wells are -- no.
  17      Not exactly.      Dry wells are used for different
  18      reasons, they're not considered necessarily for
  19      treatment.
  20                     This project we did specifically to remove
  21      the runoff from the streets and specifically because
  22      we wanted to remove PCBs from the river.
  23             Q.      And what document -- what design document
  24      can you show us that says that this was designed just
  25      for PCBs?      Is there any such document?

                              TSG Reporting - Worldwide    877-702-9580

                                                                                            000181
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20      PageID.21950 Page 46 of 84
 000182


                                                                                     Page 140
   1                                     MARCIA DAVIS
   2      counsel what we'd do with it.                   If it's an error,
   3      though, I think we are happy to make a correction.
   4                         MR. LAND:          And, yeah.            And we can
   5      stipulate to that, Tom.             We'll go back and look at
   6      it.   If it is double charging for the same exact
   7      bill, we'll --
   8            Q.       (BY MR. GOUTMAN:)                How did that happen,
   9      that you ended up submitting a damages submission to
  10      the court where you double counted, I think, over
  11      $300,000.      How'd that happen?
  12            A.       I don't know.
  13            Q.       Well who QA, QC'd this document, Exhibit 3?
  14                         MR. LAND:          Objection.            Calls for
  15      speculation.
  16                         THE WITNESS:            I don't know who did.
  17                                                        (Pause in proceedings.)
  18            Q.       (BY MR. GOUTMAN:)                To a reasonable person
  19      it might bring into question the reliability of
  20      everything in Exhibit 3, doesn't it?
  21                         MR. LAND:          Objection.            Calls for
  22      speculation.      Misleading.
  23                         THE WITNESS:            I don't know.
  24            Q.       Okay.   Pettet Drive.                Am I pronouncing that
  25      correctly?

                              TSG Reporting - Worldwide    877-702-9580

                                                                                            000182
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21951 Page 47 of 84
 000183


                                                                                      Page 141
   1                                        MARCIA DAVIS
   2           A.        Yes, that's correct.
   3           Q.        Uh, if you go to Appendix A, the city
   4      $1,533,169.62.         Correct?
   5                                                        (Pause in proceedings.)
   6           A.        Pettet Drive.             $1,533,169.62.           Yes.
   7           Q.        Okay.      Am I correct that if you go to
   8      Appendix B, the city has received a grant of 450,000
   9      for that project?
  10           A.        Oh, sorry.           I'm in the wrong place.
  11                                                        (Pause in proceedings.)
  12           A.        Yes.      $450,000.
  13           Q.        Am I correct that this project involved
  14      standard MS4 BMP such as construction of bio-retention
  15      swales?
  16           A.        Yes, that's correct.
  17           Q.        It also involved construction of a
  18      mixed-use trail.          Isn't that right?
  19           A.        It was an integrated project, so as part
  20      of -- yes.      As part of that we did road, we did street
  21      work and a trail as part of that.
  22           Q.        Yeah.      With both bike and pedestrian
  23      improvements.      Correct?
  24           A.        Yes.      That's correct.
  25           Q.        And that's all part of your claim in this

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000183
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21952 Page 48 of 84
 000184


                                                                                         Page 142
   1                                       MARCIA DAVIS
   2      case.   Correct?
   3           A.        I don't know --
   4           Q.        You don't know?
   5           A.        I'm not sure.            I'll have to check on that.
   6                     I think we just did stormwater costs on
   7      this one.
   8           Q.        Well, let me ask you this --
   9           A.        Well, the part of the street that had the
  10      stormwater lines in it would be part of this, the
  11      charges included in here.
  12           Q.        But in any event -- and I'll get to that in
  13      a second -- but in any event the bio-retention swales
  14      were the sorts of things that were discussed beginning
  15      at least in the the '70s and '80s and were designed to
  16      prevent runoff of numerous constituents.                           Correct?
  17           A.        Yes.     They're bio-retention swales.
  18           Q.        And, um -- so this is a question I have for
  19      you and this is the invoice backup for this claim that
  20      was submitted to the court and we've marked as 22 that
  21      invoice.
  22                  (Deposition Exhibit Number 22 was marked for
  23                                                                       identification.)
  24           Q.        And it has an item, 114,000.                       Do you see
  25      that?   501?

                                TSG Reporting - Worldwide   877-702-9580

                                                                                              000184
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20      PageID.21953 Page 49 of 84
 000185


                                                                                        Page 156
   1                                         MARCIA DAVIS
   2      7 million, right?            7,093,000.              Is that what you're
   3      referring to?
   4           A.         Yes.      So this was -- yes.                      This was just
   5      the work done for this time period.
   6           Q.         For this contract?                   For this contract?
   7           A.         Yes.      Yes.
   8           Q.         Okay.      Got it.          So I'd like to. . .
   9                                                           (Pause in proceedings.)
  10           Q.         Okay.      Riverside.               Am I correct, referring
  11      to Appendix A, the city claims 1,239,162.75.
  12                          MR. LAND:             Talking about LID?
  13                          MR. GOUTMAN:                   Yeah.
  14                          THE WITNESS:                   Riverside.
  15           Q.         (BY MR. GOUTMAN:)                   Basically the parking
  16      lot project on Riverside.                   I refer to it as that.
  17           A.         That's not on my list.
  18                          MR. LAND:             I think it's RPWRF LID.
  19                          THE WITNESS:                   Oh, "Ripwirf" LID.
  20      Okay.   Yes.      I'm sorry.            Okay.         I'm sorry.
  21                      Is that what you're referring to?
  22           Q.         1,239,162.75.
  23           A.         Yes.
  24           Q.         And you receive a grant in the amount of
  25      347,625.       Is that correct?

                                 TSG Reporting - Worldwide    877-702-9580

                                                                                               000185
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21954 Page 50 of 84
 000186


                                                                                       Page 157
   1                                       MARCIA DAVIS
   2           A.        Yes.     That's correct.
   3           Q.        This project involved stormwater
   4      improvements as part of a parking lot rehabilitation
   5      at the wastewater treatment plant.                        Correct?
   6           A.        Yes.     It was managing the stormwater and
   7      doing a demonstration of permeable pavement.
   8           Q.        A demonstration.              Okay.        So you put in
   9      permeable concrete in the pavers, porous grass pavers,
  10      and porous concrete sidewalks.                     Correct?
  11                         MR. LAND:            Feel free to review the
  12      document.
  13                                                         (Pause in proceedings.)
  14                         THE WITNESS:              Okay.        I'm sorry.     Could
  15      you repeat your question.
  16           Q.        Sure.     This is a project that installed
  17      permeable concrete unit pavers, porous grass pavers,
  18      and porous concrete sidewalks.                     Correct?
  19           A.        That's correct.
  20           Q.        To promote infiltration and minimize
  21      stormwater runoff.           Correct?
  22           A.        That's correct.
  23           Q.        And I show you Exhibit 23.
  24                  (Deposition Exhibit Number 23 was marked for
  25                                                                       identification.)

                                TSG Reporting - Worldwide   877-702-9580

                                                                                              000186
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21955 Page 51 of 84
 000187


                                                                                       Page 171
   1                                       MARCIA DAVIS
   2           A.        No.    I don't know what the stormwater
   3      function of that would be.
   4           Q.        Could you tell us the function of the
   5      security fence shown in the background, not the
   6      function, but the stormwater management function of
   7      the security fence shown in the background?
   8           A.        No, I can't.
   9           Q.        Which was billed at 391,000.
  10                 (Deposition Exhibit Number 27 was marked for
  11                                                                   identification.)
  12           Q.        This will be 27.              This is the water feature
  13      which was billed at 58,000, according to the previous
  14      exhibit, or two exhibits ago, the bill.
  15                     What is the stormwater management function
  16      of this water feature?
  17           A.        I don't know of a stormwater management
  18      function of that.
  19           Q.        Okay.     And then it talks about work done at
  20      the main entry various -- I'll show you another photo.
  21      This is 28.
  22                 (Deposition Exhibit Number 28 was marked for
  23                                                                       identification.)
  24           Q.        Is this the main entry, 28?
  25           A.        Yes.     This is the main entry.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                              000187
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21956 Page 52 of 84
 000188


                                                                                       Page 173
   1                                        MARCIA DAVIS
   2      the gentleman who, former employee, who tragically
   3      died in the accident there?
   4             A.      Yes.
   5                                                          (Pause in proceedings.)
   6             Q.      Let's move on.              Making progress here.
   7                     Okay.      I'd like to talk about the Union
   8      stormwater basin.           Is that correct?
   9                     It is correct.              And I'd like to talk to you
  10      about the Union stormwater basin.
  11                     It's a good thing we're breaking at 4:30,
  12      I'm becoming incoherent.
  13                         MR. LAND:             Maybe we should keep going.
  14                         MR. GOUTMAN:                   You should say no more
  15      incoherent than you usually are.
  16                         THE WITNESS:                   Okay.     Union Basin.
  17             Q.      (BY MR. GOUTMAN:)                   Same -- Appendix A.         So
  18      you're claiming 1,142,285.12 in past costs.                            Is that
  19      correct?
  20             A.      Okay.      Here it is.               It's at the top here.
  21      Yes.    1,142,285.        Yes.
  22             Q.      And Exhibit B, you got a grant for one
  23      million dollars for that.                  Correct?
  24             A.      Yes.
  25             Q.      By the way -- I forgot to ask you this, I'm

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000188
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21957 Page 53 of 84
 000189


                                                                                      Page 175
   1                                        MARCIA DAVIS
   2      that we have an agreement for.
   3           Q.        Okay.      So did we, I forget, did we
   4      establish that there was a grant for 4 million dollars
   5      for --
   6           A.        Yes.
   7           Q.        And I think we went over this morning and
   8      so I won't go into that.
   9                     Cochran.
  10           A.        Okay.
  11           Q.        That's the largest MS4 basin, is it not?
  12           A.        Yes, it is.
  13           Q.        Something like 50 percent of the stormwater
  14      comes out of Cochran?
  15           A.        Yes.      Something like that, approximately
  16      that.
  17           Q.        And that's largely a residential area, is
  18      it not?
  19           A.        It's got a little bit of everything.                        It
  20      does have some commercial, limited industrial, mostly.
  21      But a large portion of it is residential, but it does
  22      a little bit of everything.
  23           Q.        And you were claiming, Appendix A, past
  24      costs of $1,040,576.83.                Is that correct?
  25           A.        Are you -- Cochran Basin.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000189
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21958 Page 54 of 84
 000190


                                                                                       Page 176
   1                                         MARCIA DAVIS
   2                          MR. LAND:             I think there are a few
   3      pieces of Cochran Basin.
   4           Q.         (BY MR. GOUTMAN:)                  Well, referring to
   5      Cochran Basin, RRR.
   6           A.         Yes.
   7           Q.         That's 1,040,576.83.                   Is that right?
   8           A.         Yes.
   9           Q.         Okay.      And. . .
  10                     (Deposition Exhibit Number 30 was marked for
  11                                                                        identification.)
  12           Q.         And I'd like to show you something that
  13      we're marking the new Exhibit 30.
  14           A.         Okay.
  15           Q.         And just -- this is from the city's
  16      environmental contractor CH2M Hill.                           Correct?
  17           A.         Yes.
  18           Q.         And shows receipt by various colleagues of
  19      yours at the city.             Right?
  20           A.         Yes.
  21           Q.         And former colleagues.
  22           A.         Yes.
  23           Q.         And it says "High level assessment of
  24      pollutant removal in the Cochran stormwater basin."
  25      Correct?

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000190
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21959 Page 55 of 84
 000191


                                                                                      Page 177
   1                                        MARCIA DAVIS
   2           A.        Uh --
   3           Q.        That's the title.
   4           A.        Oh.     Yes.
   5           Q.        And it was sent to Rick Romero of the City
   6      of Spokane.      Right?
   7           A.        Yes, it was.
   8           Q.        And it relates to -- well, it discusses CSO
   9      volumes and CSO pollutant concentrations.                          Is that
  10      correct?
  11           A.        Yes.      Table 2 here talks about CSO volumes.
  12           Q.        Right.
  13           A.        And pollutant concentrations.
  14           Q.        Okay.      And does it -- the pollutant
  15      concentrations that they list are for total suspended
  16      solids, zinc, lead, cadmium, total phosphorus, and
  17      fecal coliform.          Correct?
  18           A.        That's correct.
  19           Q.        It does not list PCBs.                     Right?
  20           A.        It does not list PCBs.
  21           Q.        And what this is, is they're -- and the
  22      next one is on stormwater.                   Right?        And what they're
  23      doing is measuring stormwater pollutant concentrations
  24      for constituents of concern in the stormwater.
  25      Correct?

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000191
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21960 Page 56 of 84
 000192


                                                                                      Page 178
   1                                        MARCIA DAVIS
   2           A.        Yes.
   3           Q.        So that they can calculate estimated
   4      percentage of pollutant removal.                        Right?
   5           A.        Yes.      That's. . .
   6           Q.        For constituents of concern.                      Right?
   7           A.        Right.
   8           Q.        And the constituents of concern are total
   9      suspended solids, zinc, lead, cadmium, total
  10      phosphorus, and fecal coliform.                       That's what they
  11      tested for.      Correct?
  12           A.        Yes.      That's what's on the list here.
  13           Q.        That's what they tested the stormwater for
  14      in Cochran Basin.           Right?
  15           A.        That's what's recorded here.
  16           Q.        And they did not test, according to CH2,
  17      CH2M, excuse me, they didn't test for PCBs.                           Correct?
  18           A.        They don't record that in here.
  19                     I think they were using the city data and I
  20      believe we did test for PCBs.
  21           Q.        That wasn't my question.                      My question is
  22      that --
  23           A.        Yes.
  24           Q.        Let me rephrase the question.
  25           A.        Okay.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000192
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21961 Page 57 of 84
 000193


                                                                                        Page 179
   1                                         MARCIA DAVIS
   2           Q.         With respect to the city's environmental
   3      contractor's assessment of pollutant removal for the
   4      Cochran stormwater basin, when they were calculating
   5      stormwater pollutant concentrations and estimated
   6      percentage of pollutant removals, removal of
   7      constituents of concern in stormwater, they did not
   8      test for PCBs.          Correct?
   9           A.         PCBs is not on this memo.                         Yes.
  10                                                         (Pause in proceedings.)
  11           Q.         So I'll mark this as Exhibit 31.
  12                     (Deposition Exhibit Number 31 was marked for
  13                                                                        identification.)
  14           Q.         And this is -- we're still on Cochran.                          And
  15      this was an invoice that was included in your damages
  16      submission to the court for Clearwater Construction
  17      and Management.           Is that correct?
  18           A.         Yes.      That's what this invoice is for.
  19           Q.         Okay.      And if you go to page, okay, the
  20      page that's Bates stamped on the top, 858.                               It's the
  21      landscape spreadsheet.
  22           A.         Okay.
  23           Q.         It says "Summary of total costs,"
  24      says, "Cochran stormwater $401,261.89 and something
  25      called the IO3 Control Facility $6,948,687.25.                               So my

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                               000193
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21962 Page 58 of 84
 000194


                                                                                       Page 185
   1                                        MARCIA DAVIS
   2           Q.        Okay.      And which projects have you not
   3      applied for?      We have boat launch, piping, TJ Meenach
   4      to Northwest Boulevard, piping, TJ Meenach to
   5      Downriver, lift station and control facility, and
   6      Downriver Disc Golf course.                       Which ones haven't you
   7      applied for?
   8           A.        Lift station and control facility.
   9           Q.        So all the others you've applied for
  10      grants.   Correct?
  11           A.        We have -- yes.
  12           Q.        And I think you indicated earlier that you
  13      are normally confident that when you apply for these
  14      grants that you'll get them.                       Correct?
  15           A.        We have a good track record.                       Yes.    When we
  16      apply for them we generally are successful to the
  17      limit of the $5,000,000 we're allowed each year.
  18           Q.        Now, with respect to -- if you look at
  19      Appendix B -- just so that we're clear.                           I'd like to
  20      tease out of that the grants that are related to these
  21      five projects.         You've got -- as I reviewed the
  22      document -- you have Cochran conveyance, 2,000,000.
  23      Right?
  24           A.        Yes.
  25           Q.        You have Cochran Basin conveyance piping,

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000194
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21963 Page 59 of 84
 000195


                                                                                      Page 186
   1                                        MARCIA DAVIS
   2      5,000,000.      Right?
   3           A.        Are we in Appendix B?
   4           Q.        Appendix B, it's second from the bottom.
   5           A.        Okay.      Yes.
   6           Q.        And you have Cochran disc golf, which is
   7      kind of in the middle of the page.
   8           A.        Yes.
   9           Q.        2,512,500.           Correct?
  10           A.        Yes.      Yes.
  11           Q.        So for example -- oh, I'm sorry.                       And you
  12      also have -- so with respect to Cochran disc golf, for
  13      example, where the grant is for 2,512,500, your
  14      damages claim is about 4.6 million in this case.
  15      Correct?
  16           A.        That's what our --
  17           Q.        I think we've already been there.
  18           A.        So -- yes.
  19           Q.        So why is it -- do you anticipate getting
  20      more grant money for the Downriver disc golf?                            Have
  21      you applied for it?
  22           A.        We haven't applied for it.
  23           Q.        Will you apply for it?
  24           A.        In the future, if we do need more, we would
  25      apply for it.      Remember our grants only pay 75 percent

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000195
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21964 Page 60 of 84
 000196


                                                                                    Page 187
   1                                      MARCIA DAVIS
   2      of the total project costs, and that's eligible costs.
   3      There may be other things that we do that
   4      stormwater -- that may not be eligible.                        And, um --
   5            Q.       Why wouldn't it be eligible for grant
   6      money?
   7            A.       For instance, since this is park property,
   8      and we're using the property we may -- we have to do
   9      some paving around the edge.                    That's our agreement for
  10      using the property.           And that wouldn't be grant
  11      eligible.
  12            Q.       Why not?
  13            A.       Um --
  14            Q.       If it's part of, as you said, a stormwater
  15      management project, why wouldn't it be grant eligible?
  16            A.       Um, it's the rules of the grant funding.
  17      They say certain things aren't eligible.
  18            Q.       Why isn't it eligible?                   What's your
  19      understanding?
  20            A.       I don't know.           My understanding is if we
  21      can tie it to stormwater, generally they'll pay for
  22      it.   But some things they don't.
  23                     So we've gone through and figured out
  24      what's eligible.
  25                     If, back to your earlier question, if we

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000196
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21965 Page 61 of 84
 000197


                                                                                      Page 202
   1                                        MARCIA DAVIS
   2           Q.        Okay.      But then it says, it says Phase II,
   3      at the very last sentence on page 148 --
   4           A.        Yes.
   5           Q.        Phase II would cost an additional
   6      17 million and would be completed as funding becomes
   7      available.      Is that correct?
   8           A.        That's what it says.
   9           Q.        Okay.      So this is work that will be done
  10      contingent upon funding being made available.
  11      Correct?
  12           A.        Yes.
  13           Q.        And you don't know whether that funding
  14      will be available.            Correct?
  15           A.        That's correct.
  16           Q.        But you're confident that it probably will?
  17           A.        Yes.      At the 5 million dollars a year that
  18      we can apply for stormwater grants.
  19           Q.        But in any event, you're not gonna do it
  20      until that money comes in or is granted?
  21           A.        That's true.
  22           Q.        You're not doing "it," meaning do this
  23      work?
  24           A.        Right.
  25           Q.        Um, where are we?                  Summit Nettleton.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000197
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21966 Page 62 of 84
 000198


                                                                                       Page 203
   1                                        MARCIA DAVIS
   2                                                         (Pause in proceedings.)
   3           A.        Okay.
   4           Q.        Am I correct that the city claims
   5      $565,025.57 in past costs?
   6           A.        Yes.
   7           Q.        Am I correct that the -- of that the city
   8      has received a grant of 342,000?
   9           A.        Yes.      That's correct.
  10                                                          (Pause in proceedings.)
  11           Q.        So Summit Nettleton, does that include a
  12      storm garden and a future City of Spokane park?
  13           A.        It includes a stormwater facility in a
  14      private park.      It's in a park in the city of Spokane.
  15           Q.        I see.       Got it.          Donated to the city by
  16      Kendall Yards development?
  17           A.        Yes.
  18           Q.        K-e-n-d-a-l-l.
  19                     And you applied for a grant outside funding
  20      in the amount of 2,190,985.                       Is that correct?
  21           A.        I did apply for a grant for that.                        I don't
  22      know if that amount is -- I don't know that amount.
  23                         MR. LAND:             I don't think it's in
  24      there.
  25                         THE WITNESS:                   Yeah.     I don't know the

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000198
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21967 Page 63 of 84
 000199


                                                                                       Page 215
   1                                        MARCIA DAVIS
   2      combination of the retaining wall and the basalt at
   3      this facility.
   4             Q.      I guess my question is, what added
   5      functionality does the basalt veneer have to a
   6      concrete retaining wall?                 Isn't the concrete strong
   7      enough to retain stormwater?
   8             A.      Yes.      But it doesn't match the character
   9      and intent of the park.
  10             Q.      So it's aesthetics?
  11             A.      You could say aesthetics, aesthetics or
  12      neighborhood, matching the neighborhood character.
  13             Q.      So it also includes, if you flip the page,
  14      hydroseeding, almost 2 -- sorry.                         $2,381.       It's Item
  15      145.
  16             A.      Yes.
  17             Q.      And are you aware of the presence of
  18      by-product or inadvertent PCBs in hydroseeding?
  19                         MR. LAND:             Objection.               Misleading and
  20      beyond the scope.
  21                         THE WITNESS:                   Yes, we are now.         But we
  22      weren't at the time.
  23             Q.      Okay.      And "at the time" was when?                      2014?
  24             A.      Yes.
  25             Q.      So you actually made a design decision that

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000199
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21968 Page 64 of 84
 000200


                                                                                           Page 216
   1                                       MARCIA DAVIS
   2      added PCB levels to this stormwater system.                            Correct?
   3                         MR. LAND:            Objection.            Misleading.
   4      And beyond the scope.
   5                         THE WITNESS:              It may have added.             It
   6      may have added that to the project.
   7           Q.        (BY MR. GOUTMAN:)                  It also includes
   8      benches -- a bench and interpretive signs.                            Is that
   9      correct?
  10           A.        Yes, it does have a bench and interpretive
  11      signs.
  12           Q.        Well, it has three benches at $4,000 each.
  13      Correct?
  14           A.        Right.      It has benches.                 The interpretive
  15      signs were for stormwater education.
  16           Q.        I see.      So. . .
  17                  (Deposition Exhibit Number 37 was marked for
  18                                                                        identification.)
  19           Q.        I'm showing you a photograph which I've
  20      marked as Exhibit 37.             Is that the interpretive sign?
  21           A.        Yes.
  22           Q.        And does this sign have any stormwater
  23      management function?
  24           A.        It shows how stormwater's being managed at
  25      the site.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                               000200
Case 2:15-cv-00201-SMJ   ECF No. 421-2      filed 01/28/20      PageID.21969 Page 65 of 84
 000201


                                                                                      Page 217
   1                                       MARCIA DAVIS
   2           Q.        That's not my question.                     Does the sign
   3      itself --
   4           A.        Oh.
   5           Q.        -- have any stormwater management function?
   6                           MR. LAND:          And you can still answer
   7      that question how you see fit.
   8           Q.        (BY MR. GOUTMAN:)                  And if your answer is
   9      yes, I'm gonna ask you to explain it in detail.
  10                           MR. LAND:          And I'll object.               Vague to
  11      last question.
  12                           THE WITNESS:                I would say for
  13      stormwater management at this site, it does have a
  14      value.    And --
  15           Q.        (BY MR. GOUTMAN:)                  I didn't ask whether it
  16      has value.
  17                     I said what function does it have to either
  18      storing or channelling stormwater or preventing
  19      constituents of stormwater from entering the Spokane
  20      River?
  21                           MR. LAND:          Objection.               Vague.
  22                           THE WITNESS:                Stormwater management
  23      that it does is that it educates people in the area,
  24      that if they dump something in this, it infiltrates
  25      into the ground.

                               TSG Reporting - Worldwide    877-702-9580

                                                                                             000201
Case 2:15-cv-00201-SMJ   ECF No. 421-2      filed 01/28/20      PageID.21970 Page 66 of 84
 000202


                                                                                       Page 218
   1                                      MARCIA DAVIS
   2           Q.        (BY MR. GOUTMAN:)                 Listen to my question.
   3           A.        So that would be a --
   4           Q.        It's an educational function.
   5                     Does it have anything to do with the normal
   6      functioning of a stormwater BMP, which would be
   7      preventing -- let me ask it this way:                            Does this sign
   8      retain or store stormwater?
   9           A.        No.
  10           Q.        Does it direct stormwater away from the
  11      Spokane River?
  12           A.        No.
  13           Q.        Does it prevent any constituent from
  14      entering the Spokane River?
  15                           MR. LAND:         Objection.            Vague.
  16                           THE WITNESS:           Possibly.
  17           Q.        How is that?          Do you think that the
  18      constituents would adhere to the sign?
  19           A.        No.    It would not.
  20           Q.        How does it capture the constituents?
  21           A.        It would not.
  22                 (Deposition Exhibit Number 38 was marked for
  23                                                                       identification.)
  24           Q.        (BY MR. GOUTMAN:)                 Exhibit 38 is another
  25      picture of the project that you're the chief engineer

                               TSG Reporting - Worldwide    877-702-9580

                                                                                              000202
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21971 Page 67 of 84
 000203


                                                                                          Page 219
   1                                         MARCIA DAVIS
   2      on.   So I notice a bunch of fancy pavers and so forth.
   3      Are those impervious or pervious?
   4            A.        They are -- some of the pavers are
   5      pervious; some are impervious.                       The spaces between
   6      them are -- allow infiltration.                        So yes.        Most
   7      everything here has some way for stormwater to
   8      infiltrate through the ground, either through them or
   9      between the edges between the gaps.
  10            Q.        And this shows the veneer --
  11            A.        Yes.
  12            Q.        -- of this wall?
  13            A.        Yes.
  14            Q.        And I think you indicated that that veneer
  15      was placed there for aesthetic reasons.                              Correct?
  16            A.        Yes.      To match the neighborhood character.
  17                     (Deposition Exhibit Number 39 was marked for
  18                                                                        identification.)
  19            Q.        And I'm showing you Exhibit 39 which are
  20      flower and bushes and tall grass planted.                              Is that
  21      correct?
  22            A.        The flowers and bushes along the edge, yes.
  23      The tall grass is actually inside the bio-retention
  24      facility.
  25            Q.        Okay.      The flowers and bushes are not

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000203
Case 2:15-cv-00201-SMJ    ECF No. 421-2      filed 01/28/20     PageID.21972 Page 68 of 84
 000204


                                                                                         Page 220
   1                                        MARCIA DAVIS
   2      inside the bio-retention.                  Is that correct?
   3           A.         No.
   4           Q.         And are they placed there because they have
   5      some stormwater management function?
   6           A.         Um --
   7           Q.         Or are they aesthetic?
   8           A.         I believe these, the bushes in this area
   9      are aesthetic.         They could be taking some runoff that
  10      I'm not aware of, but I don't think they do.
  11           Q.         And Exhibit 40.
  12                     (Deposition Exhibit Number 40 was marked for
  13                                                                       identification.)
  14           Q.         Does this show one of the $4,000 park
  15      benches that you're suing Monsanto for?
  16           A.         This is one of the park benches.                        Yes.
  17           Q.         Okay.     I want to go to Erie and Trent.
  18           A.         Okay.
  19           Q.         A.k.a. Erie Stormwater Facility.
  20                      Am I correct that your claim, the city's
  21      claim is $563,722.91 in past costs?
  22           A.         The Erie and Trent.                 Yes.         Yes.
  23           Q.         In future costs it's $2,214,967.                        Is that
  24      correct?
  25           A.         I'll look that one up.                    2,214,967.

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000204
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21973 Page 69 of 84
 000205


                                                                                        Page 221
   1                                         MARCIA DAVIS
   2           Q.         Okay.      Am I correct that you have received
   3      a grant in the amount of $1,031,447.50 with respect to
   4      this project?
   5           A.         1,031,447.50.             Yes.
   6                                                         (Pause in proceedings.)
   7                     (Deposition Exhibit Number 41 was marked for
   8                                                                        identification.)
   9      BY MR. GOUTMAN:
  10           Q.         We've marked as Exhibit 41 a document
  11      called "Erie Street Stormwater Facility Project, July
  12      2015" prepared by the City of Spokane.                              Is that
  13      correct?
  14           A.         Yes.      That's correct.
  15           Q.         And this is talking about this Erie Street
  16      Stormwater Facility project --
  17           A.         Yes.
  18           Q.         -- preliminary design.                     Correct?
  19           A.         Yes.
  20           Q.         And if you turn to Page 461?                         Bates.
  21           A.         461.      Yes.
  22           Q.         It says "Required Pollutant Removal
  23      Percentages."       Correct?
  24           A.         Yes.
  25           Q.         And it lists various constituents.

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000205
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21974 Page 70 of 84
 000206


                                                                                          Page 222
   1                                        MARCIA DAVIS
   2           A.        Yes.
   3           Q.        And they are total suspended solids.
   4           A.        Yes.
   5           Q.        Correct?
   6           A.        Yes.
   7           Q.        Phosphorus removal?
   8           A.        Yes.
   9           Q.        Zinc removal?
  10           A.        Yes.
  11           Q.        Copper removal?
  12           A.        Yes.
  13           Q.        Nitrogen removal?
  14           A.        Yes.
  15           Q.        Oil and grease?
  16           A.        Yes.
  17           Q.        PCBs are not listed.
  18           A.        Yes.      That's correct.
  19           Q.        And just to be clear, we note from that
  20      29-gram document, that it is possible to calculate the
  21      amount removal of PCBs if one wants to.                              Correct?
  22                         MR. LAND:             Objection.               Vague.
  23      Incomplete hypothetical.
  24                         THE WITNESS:                   I don't know.
  25           Q.        (BY MR. GOUTMAN:)                   Well, you did see your

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000206
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21975 Page 71 of 84
 000207


                                                                                       Page 223
   1                                         MARCIA DAVIS
   2      engineer's report in which that calculation was set
   3      forth?
   4           A.         Yes.
   5                                                         (Pause in proceedings.)
   6           Q.         Next one is 42.
   7                     (Deposition Exhibit Number 42 was marked for
   8                                                                        identification.)
   9           Q.         And Exhibit 42 is "Department of Ecology
  10      Water Quality Combined Financial Assistance Agreement
  11      between State of Washington, Department of Ecology and
  12      City of Spokane."            Is that correct?
  13           A.         Yes.
  14           Q.         And it pertains to the Erie Street project.
  15      It says in "Project short description:                              This project
  16      will improve water quality in the Spokane River
  17      through installation of a bioretention swale with
  18      underdrain, storage vault and pump and dry wells on
  19      the west side of Erie Street adjacent to the Spokane
  20      River in the City of Spokane."                       Correct?
  21           A.         Yes.
  22           Q.         "This project will provide treatment for
  23      total suspended solids (TSS), oil (Total Petroleum
  24      Hydrocarbons), and dissolved copper and zinc by
  25      increasing stormwater infiltration and by providing

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000207
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20     PageID.21976 Page 72 of 84
 000208


                                                                                      Page 224
   1                                        MARCIA DAVIS
   2      stormwater retention."               Is that what it says?
   3           A.        Yes.
   4           Q.        Am I correct that they would have gotten
   5      this information from the City of Spokane?                           They would
   6      not have had it independently otherwise?
   7           A.        That's correct.
   8           Q.        And if you turn to Bates 781.
   9           A.        781.
  10           Q.        It says "Task expected outcome:
  11      Constructed project will provide water quality
  12      benefits including reductions in total suspended
  13      solids (TSS), Oil (Total Petroleum Hydrocarbons), and
  14      dissolved copper and zinc.                   Is that what it says?
  15           A.        Yes.
  16           Q.        And in neither instance does it mention the
  17      removal of PCBs as an intended benefit.                          Correct?
  18           A.        That's correct.
  19                                                        (Pause in proceedings.)
  20           Q.        Okay.      Let's go to Rowan Avenue, Phase I.
  21           A.        (Complied.)
  22           Q.        Rowan Avenue, Phase I is 420,742.59 in past
  23      costs.    Is that correct?
  24           A.        That's correct.
  25           Q.        And that -- the elements involved -- you're

                                TSG Reporting - Worldwide   877-702-9580

                                                                                             000208
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20     PageID.21977 Page 73 of 84
 000209


                                                                                         Page 228
   1                                         MARCIA DAVIS
   2           Q.         Oh, Finch.           It's $270,332.32.               Is that
   3      correct?
   4           A.         Yes.
   5           Q.         You received a grant of almost 100,000,
   6      $99,600.       Is that correct?
   7           A.         Yes, that's correct.
   8           Q.         And as I understand it, correct me if I'm
   9      wrong, what this involved was essentially expanding
  10      the parking lot to accommodate more traffic and paving
  11      the parking lot with pervious pavement.                             Correct?
  12           A.         That --
  13           Q.         By "more traffic" I mean increasing the
  14      parking capacity of that parking lot.                             Correct?
  15           A.         That was part of the project.                        It also
  16      included separation of MS4 from F Street.
  17           Q.         And am I correct that one of the reasons
  18      why that parking lot had to be -- well, you wanted to
  19      increase the size of it, is that the parking lot is
  20      well used and often becomes full during events.
  21      Correct?
  22           A.         Yes.      It became a good choice of a
  23      location.
  24           Q.         Right.       So among other things, you're suing
  25      Monsanto for increased parking capacity that was

                                 TSG Reporting - Worldwide   877-702-9580

                                                                                              000209
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21978 Page 74 of 84
 000210


                                                                                        Page 229
   1                                       MARCIA DAVIS
   2      otherwise needed.          Correct?
   3                           MR. LAND:          Objection.            Misleading.
   4      Mischaracterization of the events.
   5                           THE WITNESS:            But we also managed the
   6      stormwater on that project using permeable pavement.
   7                     Yes.     But we also --
   8             Q.      (BY MR. GOUTMAN:)                  Is your answer yes, that
   9      you were increasing the size of the parking lot to
  10      accommodate additional parking capacity.                          Correct?
  11             A.      Yes.
  12             Q.      And you are suing Monsanto for the cost of
  13      paving that additional parking capacity.                          Correct?
  14             A.      I believe that's included in the costs.
  15      Yes.
  16                                                          (Pause in proceedings.)
  17                  (Deposition Exhibit Number 44 was marked for
  18                                                                    identification.)
  19             Q.      I've handed you Exhibit -- is it 45?
  20             A.      44.
  21             Q.      And this is a document titled "Finch
  22      Arboretum Parking Lot Stormwater Sampling, 2014, City
  23      of Spokane, Wastewater Management Department."                           Is
  24      that correct?
  25             A.      Yes.     That's correct.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000210
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21979 Page 75 of 84
 000211


                                                                                    Page 230
   1                                      MARCIA DAVIS
   2           Q.        And on page Bates stamped 8-1-8.
   3           A.        8-1-8.     Okay.
   4           Q.        Again, this is a City of Spokane document?
   5           A.        I am not sure.            Yes, it is.
   6           Q.        Okay.    And could you read the last
   7      paragraph that the city said on page 8-1-8?
   8           A.        "The city received," that part.
   9           Q.        Yeah.    Just read that to the end of the
  10      paragraph.
  11           A.        Okay.    This says, "The city received a
  12      grant from ecology to construct a coarse asphalt
  13      parking lot at Finch Arboretum.                     Course asphalt allows
  14      stormwater to filter directly through the asphalt
  15      layer to a gravel gallery below before it infiltrates
  16      to the soil.      Currently ecology does not allow
  17      stormwater treatment credit for this porous asphalt
  18      itself, rather relying on the organic matter and
  19      cation exchange capacity of the soil below for
  20      treatment.      Some evidence suggests that porous
  21      pavements" do not provide treatment.
  22           Q.        "Do provide treatment."
  23           A.        I'm sorry.         Let me re-read that sentence.
  24      "Some evidence suggests that porous pavements do
  25      provide treatment, but not enough data exists to

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000211
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20      PageID.21980 Page 76 of 84
 000212


                                                                                           Page 231
   1                                         MARCIA DAVIS
   2      substantiate full stormwater credit.                               The city is
   3      interested in gaining a better understanding of
   4      treatment through the porous asphalt layer and will
   5      install a monitoring system to collect water quality
   6      samples.       Analysis will be performed for a suite of
   7      standard BMP performance parameters, including total
   8      phosphorus, total petroleum hydrocarbons, total
   9      suspended solids, total and dissolved metals,
  10      (arsenic, cadmium, chromium, lead, copper, and zinc)."
  11           Q.         Now, again, with respect -- and we've seen
  12      this before, with respect to the constituents of
  13      concern that this project is designed to address, you
  14      are going to be ordering tests or analyses to see the
  15      extent to which these constituents are captured.
  16      Correct?
  17                          MR. LAND:             Objection.               Misleading.
  18                          THE WITNESS:                   We said we listed
  19      analysis that would be performed.                           Yes.
  20           Q.         Yes.      Okay.
  21           A.         Yes.
  22           Q.         And those constituents of concern that the
  23      city listed did not include PCBs.                           Correct?
  24           A.         In this report it did not, and in that list
  25      that we would test.

                                 TSG Reporting - Worldwide    877-702-9580

                                                                                               000212
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21981 Page 77 of 84
 000213


                                                                                        Page 229
   1                                       MARCIA DAVIS
   2      otherwise needed.          Correct?
   3                           MR. LAND:          Objection.            Misleading.
   4      Mischaracterization of the events.
   5                           THE WITNESS:            But we also managed the
   6      stormwater on that project using permeable pavement.
   7                     Yes.     But we also --
   8             Q.      (BY MR. GOUTMAN:)                  Is your answer yes, that
   9      you were increasing the size of the parking lot to
  10      accommodate additional parking capacity.                          Correct?
  11             A.      Yes.
  12             Q.      And you are suing Monsanto for the cost of
  13      paving that additional parking capacity.                          Correct?
  14             A.      I believe that's included in the costs.
  15      Yes.
  16                                                          (Pause in proceedings.)
  17                  (Deposition Exhibit Number 44 was marked for
  18                                                                    identification.)
  19             Q.      I've handed you Exhibit -- is it 45?
  20             A.      44.
  21             Q.      And this is a document titled "Finch
  22      Arboretum Parking Lot Stormwater Sampling, 2014, City
  23      of Spokane, Wastewater Management Department."                           Is
  24      that correct?
  25             A.      Yes.     That's correct.

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000213
Case 2:15-cv-00201-SMJ   ECF No. 421-2     filed 01/28/20     PageID.21982 Page 78 of 84
 000214


                                                                                    Page 230
   1                                      MARCIA DAVIS
   2           Q.        And on page Bates stamped 8-1-8.
   3           A.        8-1-8.     Okay.
   4           Q.        Again, this is a City of Spokane document?
   5           A.        I am not sure.            Yes, it is.
   6           Q.        Okay.    And could you read the last
   7      paragraph that the city said on page 8-1-8?
   8           A.        "The city received," that part.
   9           Q.        Yeah.    Just read that to the end of the
  10      paragraph.
  11           A.        Okay.    This says, "The city received a
  12      grant from ecology to construct a coarse asphalt
  13      parking lot at Finch Arboretum.                     Course asphalt allows
  14      stormwater to filter directly through the asphalt
  15      layer to a gravel gallery below before it infiltrates
  16      to the soil.      Currently ecology does not allow
  17      stormwater treatment credit for this porous asphalt
  18      itself, rather relying on the organic matter and
  19      cation exchange capacity of the soil below for
  20      treatment.      Some evidence suggests that porous
  21      pavements" do not provide treatment.
  22           Q.        "Do provide treatment."
  23           A.        I'm sorry.         Let me re-read that sentence.
  24      "Some evidence suggests that porous pavements do
  25      provide treatment, but not enough data exists to

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000214
Case 2:15-cv-00201-SMJ    ECF No. 421-2       filed 01/28/20      PageID.21983 Page 79 of 84
 000215


                                                                                           Page 231
   1                                         MARCIA DAVIS
   2      substantiate full stormwater credit.                               The city is
   3      interested in gaining a better understanding of
   4      treatment through the porous asphalt layer and will
   5      install a monitoring system to collect water quality
   6      samples.       Analysis will be performed for a suite of
   7      standard BMP performance parameters, including total
   8      phosphorus, total petroleum hydrocarbons, total
   9      suspended solids, total and dissolved metals,
  10      (arsenic, cadmium, chromium, lead, copper, and zinc)."
  11           Q.         Now, again, with respect -- and we've seen
  12      this before, with respect to the constituents of
  13      concern that this project is designed to address, you
  14      are going to be ordering tests or analyses to see the
  15      extent to which these constituents are captured.
  16      Correct?
  17                          MR. LAND:             Objection.               Misleading.
  18                          THE WITNESS:                   We said we listed
  19      analysis that would be performed.                           Yes.
  20           Q.         Yes.      Okay.
  21           A.         Yes.
  22           Q.         And those constituents of concern that the
  23      city listed did not include PCBs.                           Correct?
  24           A.         In this report it did not, and in that list
  25      that we would test.

                                 TSG Reporting - Worldwide    877-702-9580

                                                                                               000215
Case 2:15-cv-00201-SMJ   ECF No. 421-2       filed 01/28/20      PageID.21984 Page 80 of 84
 000216


                                                                                       Page 233
   1                                        MARCIA DAVIS
   2      lawyer time.
   3             Q.      (BY MR. GOUTMAN:)                   Okay.      And three million
   4      in future costs.          Is that correct?                  For the Washington
   5      stormwater basin, MS4 basin project.
   6             A.      Yes.
   7             Q.      Am I correct that you received $1,706,250
   8      dollars in grants?
   9             A.      Um, that's not what we're showing.                          We have
  10      not actually received that grant yet.                             But --
  11                         MR. LAND:             Look to Appendix B.
  12                         THE WITNESS:                   Oh, what we have.         Oh,
  13      okay.    Monroe Street.             Right.          1.7.
  14             Q.      (BY MR. GOUTMAN:)                   $1,706,250 in grants?
  15             A.      Yes.
  16             Q.      And. . .
  17                                                          (Pause in proceedings.)
  18             Q.      Am I correct that, unlike some of the other
  19      projects that we reviewed, QAPP sampling included in
  20      this project involved PCBs in addition to other items.
  21      Correct?
  22             A.      Yes.      That's part of the integrated plan.
  23      Yes.
  24             Q.      Okay.      It also included total suspended
  25      solids.     Correct?

                                TSG Reporting - Worldwide    877-702-9580

                                                                                              000216
Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21985 Page 81 of 84
 000217


                                                                                 Page 260
   1                           Marcia Davis
   2      discharges to the Spokane River and reduce the volume
   3      of stormwater to be treated."
   4                 Did I read that correctly?
   5           A.    Yes.
   6           Q.    Does that refresh your recollection as to the
   7      purpose of why the City of Spokane undertook the
   8      Broadway SURGE program?
   9           A.    Yes.   It looks like we did this for CSO
  10      compliance.
  11           Q.    And you didn't do it for PCBs, correct?
  12           A.    It doesn't look like we did it for PCBs.
  13           Q.    I want to go back to page -- the introduction
  14      page of this document and the second -- well, I guess
  15      the very first sentence on this page:                "West Broadway
  16      is the first project chosen for the Spokane Urban
  17      Runoff Greenway Experiment (SURGE)."               Okay?
  18           A.    Yes.
  19           Q.    Were there other projects that were SURGE
  20      projects?
  21           A.    There was one other project that was a SURGE
  22      project.
  23           Q.    And which was that?
  24           A.    It was the Lincoln, Lincoln SURGE, which --
  25           Q.    And -- I'm sorry.        Go ahead.        I didn't mean to


                     TSG Reporting - Worldwide - 877-702-9580
                                                                                       000217
Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21986 Page 82 of 84
 000218


                                                                                 Page 263
   1                           Marcia Davis
   2           A.   Yes.
   3           Q.   -- the document reads -- the first sentence of
   4      that first paragraph under 6.2:             "As discussed in
   5      Chapter 4, GI" -- and do you understand "GI" to be
   6      green infrastructure?
   7           A.   Yes.    In this context, it is, yes.
   8           Q.   "As discussed in Chapter 4, GI to intercept
   9      stormwater runoff before it ends up in the combined
  10      sewer system is a key component of the City's efforts
  11      to achieve long-term compliance with CSO performance
  12      measure" -- "with the CSO performance measure."
  13                Did I read that correctly?
  14           A.   Yes.
  15           Q.   And do you agree with that?
  16           A.   Yes.
  17           Q.   Now, if we switch to -- so to the extent this
  18      document is referencing green infrastructure, it's
  19      referring to, for example, the BMPs that were used in
  20      the West Broadway SURGE Project, correct?
  21           A.   Ones that were similar to that and other BMPS.
  22      Other ones were green infrastructure.
  23           Q.   And what are some of the other green
  24      infrastructure BMPs that this is referring to?
  25           A.   They're all bioretention systems.                They're


                    TSG Reporting - Worldwide - 877-702-9580
                                                                                       000218
Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21987 Page 83 of 84
 000219


                                                                                 Page 271
   1                           Marcia Davis
   2           A.   Yes.
   3           Q.   And the last sentence in that paragraph reads:
   4      "Although the proposed CSO reduction projects are
   5      expected to control uncontrolled CSO outfalls, the
   6      future is uncertain.       And the City needs to plan for
   7      how to identify when additional CSO reduction projects
   8      are needed and what those new projects would be."
   9                Did I read that correctly?
  10           A.   What those new projects could be, yes.
  11           Q.   Oh, I guess, I didn't read it correctly.
  12           A.   Yes, that's correct.
  13           Q.   Thank you.
  14                So on the next page, the second paragraph
  15      down, it identifies -- the sentence reads:                 "The City
  16      has prepared a variety of 'safety outs' that can be
  17      implemented if future flow monitoring data indicate
  18      that a CSO outfall remains out of compliance with the
  19      CSO performance measure."
  20                Correct?
  21           A.   Yes.
  22           Q.   And one of those "safety outs" is to implement
  23      green infrastructure where feasible to reduce the
  24      volume of stormwater runoffs sent to the combined sewer
  25      system and, ultimately, to Riverside Park Waste Water


                    TSG Reporting - Worldwide - 877-702-9580
                                                                                       000219
Case 2:15-cv-00201-SMJ   ECF No. 421-2   filed 01/28/20   PageID.21988 Page 84 of 84
 000220


                                                                                 Page 272
   1                           Marcia Davis
   2      Recycling Facility, the RPWRF, correct?
   3           A.    Yes.   It's one of those -- one of the
   4      alternatives.
   5           Q.    And with respect to green infrastructure, if
   6      you go to the bottom of this page, 6- -- Section 6.2.1,
   7      Implementing Green Infrastructure with Other
   8      Infrastructure Projects, in the middle of this
   9      paragraph, there's a sentence that reads:                 "During the
  10      alternative evaluation phase, it was determined that
  11      implementing green infrastructure, or GI, solely for
  12      the purpose of CSO production is not cost-effective
  13      when compared with storage and conveyance facilities.
  14                 However, if GI can be implemented jointly with
  15      other infrastructure improvements, as integrated
  16      infrastructure strategy, such as road repaving, water
  17      main replacements, and other improvements within the
  18      right of way, the incremental costs of implementing
  19      green infrastructure can be reduced while producing
  20      additional CSO benefits."
  21                 Did I read that correctly?
  22           A.    Yes.
  23           Q.    And that's, in fact, what the City has done,
  24      right?    They've adopted that process of adding green
  25      infrastructure to roadway projects, correct?


                    TSG Reporting - Worldwide - 877-702-9580
                                                                                       000220
